 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   HOANG MINH LE, an individual           )   Case No.: 8:19-cv-00025-JVS-ADS
                                            )
12              Plaintiff,                  )   ORDER RE STIPULATION OF
                                            )
13        vs.                               )   VOLUNTARY DISMISSAL WITH
                                            )   PREJUDICE
14   RAYMOND KOUYOUMJIAN, an                )
     individual; and ANNIE                  )
15   KOUYOUMJIAN, an individual;            )   [Hon. James V. Selna presiding]
                                            )
16                                          )
                Defendants.                 )
17                                          )
18

19

20

21

22

23

24

25

26

27

28


                                           ORDER
                                    8:19-CV-00025-JVS-ADS
 1
           Pursuant to the parties’ “Stipulation of Voluntary Dismissal with Prejudice,”
 2
     and good cause appearing therefore, IT IS HEREBY ORDERED that the above-
 3
     captioned action shall be dismissed with prejudice. Each party shall bear his or its
 4
     own costs and attorney’s fees.
 5

 6

 7   IT IS SO ORDERED

 8   Dated: April 09, 2019                        ________________________________
 9                                                Judge, United States District Court,
                                                  Central District of California
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              ORDER
                                       8:19-CV-00025-JVS-ADS
